Citation Nr: 0202562	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for frostbite of both feet.  The veteran 
filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The veteran served in combat.

3.  The veteran has provided satisfactory lay evidence which 
indicates that he suffered from frostbite of both feet while 
engaged in combat.

3.  It is not shown that the veteran currently has any 
residuals of his inservice frostbite.


CONCLUSION OF LAW

The veteran does not have residuals of frostbite of both feet 
which were incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for frostbite to both feet.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case, in the supplemental 
statement of the case, and in correspondence to the veteran, 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  In the statement of the case, the RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes post-service VA outpatient treatment 
notes, a VA cold injury protocol examination report, and 
personal statements made by the veteran and soldiers who 
served with him in Korea in support of his claim.  In April 
2001, the veteran testified at a hearing before the 
undersigned Board Member, and a transcript of his testimony 
has been associated with the claims file.  At the time of the 
hearing, the veteran was asked whether all of his VA 
outpatient treatment records were contained in the claims 
file, and the veteran responded that they were.  He was also 
asked whether he had received any other post-service 
treatment for his frostbite, and whether any doctors had ever 
diagnosed current residuals of frostbite.  The veteran 
replied in the negative.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim for service connection.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reviewing the record, the Board observes that the claims 
file presently before the Board is a "rebuilt folder" from 
the VA Records Management Center in St. Louis, Missouri.  
According to a response dated in December 1997 from the 
National Personnel Records Center (NPRC) to an earlier 
service medical records request by the RO, the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the NPRC in St. Louis, Missouri.  When service 
medical records are presumed destroyed, VA is obligated to 
search for alternate forms of medical records.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Therefore, the RO 
requested that the veteran complete a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, and 
return the form to them so that this information could be 
forwarded to the NPRC for assistance in locating and 
reconstructing the veteran's service medical records, and a 
search for alternate sources of information could be 
conducted.  To date, it does not appear that this form has 
been returned to the RO. 

However, the Board finds that the lack of service medical 
records is of limited importance in this case, such that 
further efforts to search for alternate forms of medical 
records is not required.  This is because, in analyzing the 
veteran's claim, the Board notes that the veteran's claims 
file contains official documentation which verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantryman Badge.  The Board notes that for injuries which 
were alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, VA regulations provide that in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
frozen feet while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran himself and from 
fellow soldiers who served with the veteran, which document 
and corroborate his claim of experiencing frozen feet while 
fighting in Korea during the winter of 1951.  Furthermore, 
the incurrence of frozen feet while fighting in a winter 
battle in cold mountainous terrain (i.e., the Jamestown 
outpost, overlooking the Chorwon Valley) is entirely 
consistent with the circumstances, conditions or hardships of 
service.

The Board's analysis must then turn to the remaining issues 
of the presence of a current disability and a nexus, or link, 
between the current disability and the veteran's military 
service.  In reviewing the record, the Board notes that VA 
outpatient treatment notes dated from November 1996 to July 
1997 contain two references to foot-related problems.  In 
December 1996, the veteran was referred to the VA podiatric 
clinic for evaluation.  At that time, it was noted that the 
veteran was diabetic, and that he needed to have a foot 
evaluation, with appropriate medical care and instructions.  
Provisional diagnoses included diabetes mellitus, Type II, 
arteriosclerotic heart disease (ASHD) and atrial 
fibrillation.  The attached report of the podiatric 
consultation, performed in February 1997, indicated that the 
veteran was being seen for routine foot care.  Findings 
included long thick toenails bilaterally, and tinea pedis 
bilaterally.  The examiner diagnosed bilateral onychomycosis 
of toes one to five, and bilateral tinea pedis.  No mention 
was made of a prior history of frostbite.

The second note is also from the VA podiatric clinic, and is 
dated in April 1997.  At that time, it was noted that the 
veteran had returned to the clinic for routine foot care.  At 
the time, the examiner noted that the veteran's toenails were 
long, thick, discolored and dystrophic.  The examiner also 
noted a history of frostbite.  A diagnosis of onchyomycosis 
was rendered.

In June 1998, the veteran underwent a VA cold injuries 
protocol examination.  At that time, the veteran reported 
having been in freezing conditions during the Korean War 
which led to many of the weapons being used freezing, as well 
as frostbite damage to many of the troops.  He stated that he 
received damage to his feet and had near-gangrene of one of 
his toes, but managed to not have any amputations.  He 
complained that since that time he had had trouble with pain 
in his feet and an inability to walk long distances, although 
he was able to get around and perform activities of daily 
living.  

On physical examination of his feet, the veteran was found to 
have tinea pedis of both feet as well as onychomycosis, but 
no evidence of any amputations or loss of any digits.  He had 
good pulses bilaterally in the feet.  The examiner's 
assessment included the following:

This ... male status post frostbite injury 
in the past.  The patient seems to have 
some pain and admits to not being able to 
walk long distances.  Other than that, 
the patient seems to be doing fine.  He 
has some difficulty ambulating due to the 
left knee injury he sustained in the 
motor vehicle accident while he was in 
the military in 1953.  This seems to be 
related to degenerative joint disease.  
As far as the diabetes, it seems to be 
well controlled.  Onychomycosis and tinea 
pedis are present, and should be treated 
by his local physician.

In April 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he stated his belief that he suffered from frostbite of both 
feet while serving in Korea, resulting in his toes turning a 
purplish-blue color and blisters forming on the bottoms of 
his feet.  He also stated that all of his toenails fell off 
then grew back.  He indicated that he was treated by a 
corpsman in the field, who put salve on his feet and returned 
him to duty.  He did not seek further treatment at a military 
hospital.  He indicated that he presently suffered from pain 
and tingling in his feet, and stated that his feet discolored 
easily.  He also reported that his feet were sensitive to 
cold, and that his feet gave out when he did a considerable 
amount of walking.  He attributed these symptoms to his 
inservice frostbite injury, although he also conceded that he 
was not sure of the cause, as he was not a medical doctor.  
When asked, he indicated that no doctor had ever treated him 
for these problems, or diagnosed his symptoms as residuals of 
frostbite.  Indeed, when asked by the undersigned Board 
Member "So no doctor has specifically found that you've got 
residuals of frostbite as a medical opinion, is that 
correct?" the veteran responded "That's correct."

Having reviewed this evidence, the Board has found no medical 
evidence that shows that the veteran currently suffers from 
any clinical residuals of this frozen feet incident, which 
occurred almost 50 years prior to his first post-service 
examination for such residuals.  Although the examiner found 
that the veteran was suffering from several disorders of the 
feet, including onychomycosis and tinea pedis, he did not 
relate these disorders to the veteran's frostbite.  Indeed, 
in his assessment of the veteran's disorders, the examiner 
noted that the veteran had had a frostbite injury in the 
past, then immediately commented that the veteran reported 
some pain and admitted to not being able to walk long 
distances, but was otherwise doing fine, implying that there 
were no physical, clinical residuals of this past incident.  
Instead, the examiner noted onychomycosis and tinea pedis 
after assessing diabetes.  The Board notes that this is 
similar to the February 1997 VA outpatient treatment note, at 
which time it was noted that the veteran was diabetic and 
needed to be referred for a foot evaluation.  At that time, 
onychomycosis and tinea pedis were both found, and the 
examiner diagnosed diabetes mellitus, Type II.

In any case, there is no affirmative evidence showing that 
the veteran's frostbite resulted in his current onychomycosis 
and tinea pedis, or any other clinical residual.  Although 
the podiatrist who performed the April 1997 routine foot 
examination noted the veteran's report of a history of 
frostbite, he did not relate the diagnosis of onychomycosis 
to this incident.  Instead, this notation appears to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating current foot problems to service.  In any case, 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current onychomycosis and tinea pedis is related to his 
active military service, including his frostbite injury in 
1951.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of his 
current foot problems.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current foot complaints are related to 
frostbite incurred while in the military some 50 years ago 
cannot be accepted as competent evidence.

The Board has considered the contention by the veteran's 
service representative, as set forth in a VA Form 1-646, 
Statement of Accredited Representation in Appealed Case, 
dated in September 1998, as well as during the course of the 
April 2001 travel Board hearing, to the effect that the June 
1998 cold injuries protocol examination was inadequate.  
However, after reviewing the examination report, the Board 
notes that the report reflects that the VA examiner recorded 
the veteran's past medical history, noted the veteran's 
current complaints, conducted a physical examination, and 
rendered appropriate diagnoses.  For these reasons, the Board 
finds that the examination was adequate for rating purposes. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for frostbite to both feet.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for frostbite of both feet is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

